Citation Nr: 0328193	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  00-01 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cyst in the left 
side of the mouth.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for chronic vaginal infection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
December 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1998 and January 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

In March 2001, the veteran gave sworn testimony at a personal 
hearing at the RO.  A transcript of that hearing is of 
record.  In December 2001, the Board remanded this case to 
the RO for additional development.  Following the additional 
development, the RO granted a 10 percent rating for the 
service-connected chronic vaginal infection, effective from 
separation but continued its denial of the service connection 
claim.  

The case has been returned to the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  It is not shown that the veteran has a cyst in the left 
side of the mouth.  

3.  It is not shown that the service-connected chronic 
vaginal infection is manifested by symptoms that are not 
controlled by continuous treatment.  


CONCLUSIONS OF LAW

1.  A cyst in the left side of the mouth was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2003).  

2.  The criteria for an evaluation in excess of 10 percent 
for chronic vaginal infection have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.116, Diagnostic 
Code 7611 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decisions, the statements of the case, a Board remand, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate her claims 
and of her and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

A.  Cyst in the left side of the mouth

The veteran testified that she had a cyst inside her cheek 
near the tongue in service.  Her service medical records show 
that she complained of a small lump under the left side of 
her tongue in September 1991, which she first noticed the day 
before.  A painless swelling, parotid glands on the left, of 
unknown etiology, was assessed.  She was to return to the 
clinic in 48 hours if no improvement was shown.  However, the 
veteran's extensive service medical records show no pertinent 
complaints until January 1997, when she reported that she had 
a tiny cyst in her mouth and that she was being seen by the 
dental service.  Her service medical records are otherwise 
negative for complaints or findings of a cyst in the left 
side of the mouth.  

More pertinently, and despite the veteran's contention to the 
contrary, the post service medical evidence does not 
establish the presence of the claimed disability.  A VA 
examination in March 2002 did not confirm the presence of a 
cyst.  Although minimal swelling below the tongue on the left 
side was noted objectively, palpation showed no induration or 
any other kind of cystic lesion.  The minimal swelling was 
nontender, although apparently she got excessive salivation.  
The diagnosis was minimal swelling on the left side of the 
mouth without cystic lesion.  A cystic lesion in the left 
side of the mouth was not shown, or even mentioned, when the 
veteran was seen in the VA dental clinic on a number of 
occasions following service, most recently in November 2002.  

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. §§ 1110, 1131, it must be shown that any 
current disability is related to service or to an incident of 
service origin.  The United States Court of Appeals for the 
Federal Circuit has held that "a veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) (emphasis added).  See D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000) (to the same effect).  

Although symptoms are manifestations or indications of 
disease or injury, even disease or injury is not entitled to 
service connection unless chronic residuals constituting a 
disability result therefrom.  The United States Court of 
Appeals for Veterans Claims has specifically so held.  In 
affirming a Board decision denying an application to reopen a 
claim of entitlement to service connection for spinal 
meningitis and denying an original claim for service 
connection for residuals of frozen feet, the Court stated:  
"[The veteran] is apparently of the belief that he is 
entitled to some sort of benefit simply because he had a 
disease or injury while on active service.  That, of course, 
is mistaken.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis in 
original).  

Although the veteran as a layperson is capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  See Stadin v. Brown, 8 
Vet. App. 280, 284 (1995), and cases cited therein.  

As the presence of a cystic lesion in the left side of the 
mouth is not shown currently, there is no basis for a grant 
of service connection for the claimed disability.  See 
Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 1997) 
(claimant must have disability at time of application for 
benefits and not merely findings in service).  It follows 
that the claim must be denied.  The evidence is not so evenly 
balanced as to raise doubt concerning any material issue.  
38 U.S.C.A. § 5107(b).  

B.  Chronic vaginal infection

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue on this appeal.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The record shows that the veteran's original claim for 
service connection for chronic vaginal infection was received 
in February 1998 and was granted in a rating decision dated 
the following August, when a noncompensable evaluation was 
assigned under Diagnostic Code 7611, effective from 
separation.  The veteran disagreed with the evaluation 
assigned, and this appeal ensued.  In July 2002, the RO 
increased the evaluation to 10 percent, effective from 
separation.  Where, as here, there is no clearly expressed 
intent to limit the appeal to a specific disability 
evaluation for the service-connected condition, VA is 
required to consider entitlement to all available ratings for 
that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The veteran's claim for a higher evaluation for chronic 
vaginal infection is an original claim that was placed in 
appellate status by her disagreement with the initial rating 
award.  In these circumstances, the rule in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Disease or injury of the vagina is evaluated under a general 
rating formula that provides that a 10 percent rating is 
warranted where the condition is manifested by symptoms that 
require continuous treatment.  A 20 percent rating requires 
the presence of symptoms that are not controlled by 
continuous treatment.  38 C.F.R. § 4.116, Diagnostic Code 
7611.  

The Board is of the opinion that the evidence since service 
does not show that the veteran's chronic vaginal infection is 
refractory to treatment such as to warrant a 20 percent 
rating under the criteria set forth above.  The VA gynecology 
examiner in January 2003 reviewed the extensive record and 
noted that the service medical records showed that the 
veteran complained of burning with urination and itching and 
that she also complained of itching and discharge.  The 
examiner further noted that the veteran was treated on 
numerous occasions in service and that the Pap smear was 
within normal limits.  She noted that a VA examination showed 
a history of chronic vaginal yeast infection with a mild 
vaginal discharge that was not foul smelling.  The examiner 
concluded that a review of the medical records from January 
1999 to the present revealed that the veteran continued to 
have vaginal inflammation or infection.  She said that five 
Pap smears all showed inflammation and that vaginal smears 
done at the same time all confirmed the presence of 
inflammatory cells along with changes indicative of chronic 
vaginal inflammation as cue cells, metaplasia.  At no time, 
the examiner noted, was there any evidence of yeast cells 
present.  The examiner suggested that a human papilloma virus 
might account for the changes seen in the Pap and vaginal 
smears over the years.  She noted that a human papilloma 
viral culture had not been performed.  The examiner also 
noted that in December 2002, the outpatient clinic had sent 
medication to the veteran in view of the serious changes 
noted on her last Pap smear.  

Although the record demonstrates that the veteran has 
recurrent vaginal infections that require medication to 
treat, there is no showing that the service-connected chronic 
vaginal infection is not responsive to treatment.  The record 
suggests that the symptoms specifically associated with the 
chronic vaginal infection wax and wane and that the infection 
is not always active.  The presence of yeast cells has not 
been demonstrated.  Although she was noted to have 
"bacterial vaginosis" when seen in the VA outpatient clinic 
in February and May 2001, she was provided with medication to 
treat the condition.  When seen later in May, her symptoms 
were felt to be compatible with a urinary tract infection 
(UTI), for which service connection is not in effect.  See 
38 C.F.R. § 4.14 (2003) (manifestations not resulting from 
the service-connected disability may not be used in 
establishing the service-connected evaluation).  By the time 
she was seen in the outpatient clinic in November 2002, the 
veteran denied the presence of any vaginal discharge or pain.  

Because the Board concludes that the presence of symptoms 
that are not controlled by continuous treatment is not 
demonstrated, an increased rating is not warranted under the 
pertinent diagnostic code.  The evidence is not so evenly 
balanced as to raise doubt concerning any material issue.  
38 U.S.C.A. § 5107(b).  



ORDER

Service connection for a cyst in the left side of the mouth 
is denied.  

An increased evaluation for chronic vaginal infection is 
denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



